Citation Nr: 9916233	
Decision Date: 06/14/99    Archive Date: 06/21/99

DOCKET NO.  98-06 074	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for a chronic acquired 
psychiatric disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The veteran served on active duty from January 1956 to 
November 1957.  

This matter comes to the Board of Veterans' Appeals (Board) 
from rating determinations of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Reno, Nevada.  


FINDINGS OF FACT

The claim for entitlement to service connection for a chronic 
acquired psychiatric disorder is not supported by cognizable 
evidence showing that the claim is plausible or capable of 
substantiation.  


CONCLUSION OF LAW

The claim for service connection for a chronic acquired 
psychiatric disorder is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

A review of the service medical records reflects that 
beginning in September 1957, the veteran was seen for 
behavior difficulty diagnosed as a personality disorder, 
described as passive-aggressive reaction that existed prior 
to service.  There was no diagnoses of psychosis or 
schizophrenia.  Specifically, it was noted that he had 
suffered from neuropathic traits as a child, to include nail 
biting, nightmares, and fear of the dark.  He had severe 
temper tantrums.  During his school days, he was passive.  He 
did not graduate from high school and quit in the 12th grade, 
joining the military service shortly thereafter.  In the 
service, he had had at least two Captain's Masts for 
disobedience and in July 1956, he was subject to a Summary 
Court Martial for disobedience and passive obstructionist 
behavior in the barracks.  He felt pushed around in service 
and went on unauthorized absence (AWOL) in August 1957.  When 
he returned to the ship in September 1957, he was sent to the 
brig that is where he apparently developed loss of control of 
his emotions in the form of adult temper tantrums.  While in 
the brig, he became agitated and began trembling, 
hyperventilating, and beating his hands and head against the 
bulkhead.  He gradually became more violent and began 
shouting that he wanted to kill himself.  After being 
restrained with great difficulty, he was sedated and 
transferred to the hospital for further evaluation.  

While hospitalized, he adjusted poorly and was emotionally 
labile.  In frequent psychiatric interviews and on 
tranquilizing medication, he was able to ventilate some of 
his fears and worries, but he developed little insight.  He 
expressed rather poor motivation for service and seemed to 
blame the Navy for most of his trouble.  After the initial 
emotional lability cleared, he appeared as a rather immature 
putting individual who had difficulty accepting reality 
situations.  

He was carefully evaluated by a conference of staff 
psychiatrists who concluded that he suffered from a 
personality disorder best described as passive aggressive 
type.  It was noted that the episode in which he beat his 
head and fists against the bulkhead and screamed that he 
wanted to kill himself was the type of temper tantrum 
characteristic of this personality disorder category.  It was 
believed that the veteran was sane, competent, and legally 
responsible.  He knew right from wrong, and had the ability 
to adhere to the right, and was now capable of participating 
in his own defense.  In view of his longstanding personality 
disorder, his poor performance of duty, and his past 
disciplinary problems, and his extremely poor motivation for 
service, it was recommended that if he was not discharged on 
the basis of his disciplinary action, that he be considered 
for separation on the basis of his personality disorder.  

The record reflects that the veteran was advised of the 
conclusions of Board of Medical Survey and did not desire to 
submit a statement in rebuttal.  He was  discharged as unfit 
for duty due to his preexisting passive aggressive reaction 
in November 1957.  

Postservice VA records dated from 1992 through 1998 
essentially reflect treatment for physical complaints.  
Records dated, however, on April 10, 1998, and April 24, 
1998, show treatment at a mental health clinic for 
depression.  Both of these records include an assessment of 
R/O (rule out) major depression.  

In June 1998, a major depressive episode was diagnosed under 
Axis I.  Axis II reflects a diagnosis of personality disorder 
with paranoia.  

At a personal hearing in June 1998, the veteran testified in 
support of his claim.  He recounted no psychiatric problems 
prior to service.  Hearing [Hrg.] Transcript [Tr.] at 1.  He 
also recalled having gone AWOL during service and being 
ultimately thrown into the brig.  He claimed that he was 
mistreated there, to include being hit with a billy club and 
being pushed down to his hands and knees.  He had a "nervous 
breakdown" and they put him in a strait jacket, gave him 
sodium pentothal, and transferred him to the hospital.  Tr. 
at 3.  His representative at the hearing asserted that the 
veteran's mental condition was aggravated by his mistreatment 
during service.  Tr. at 8.  

Criteria 

The threshold question that must be resolved with regard to a 
claim is whether the veteran has presented evidence that the 
claim is well grounded.  Under the law, it is the obligation 
of the person applying for benefits to come forward with a 
well-grounded claim.  38 U.S.C.A. § 5107(a).  A well grounded 
claim is "[a] plausible claim, one which is meritorious on 
its own or capable of substantiation.  Such a claim need not 
be conclusive but only possible to satisfy the initial burden 
of § 5107(a)."  Epps v. Gober, 126 F.3d 1464, 1468 (Fed. 
Cir. 1997).  Mere allegations in support of a claim that a 
disorder should be service-connected are not sufficient; the 
veteran must submit evidence in support of the claim that 
would "justify a belief by a fair and impartial individual 
that the claim is plausible."  38 U.S.C.A. § 5107(a); Tirpak 
v. Derwinski, 2 Vet. App. 609, 611 (1992).  The quality and 
quantity of the evidence required to meet this statutory 
burden depends upon the issue presented by the claim.  
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that, in general, a claim for service connection is well 
grounded when three elements are satisfied with competent 
evidence.  Caluza v. Brown, 7 Vet. App. 498 (1995).   First, 
there must be competent medical evidence of a current 
disability (a medical diagnosis).  Rabideau v. Derwinski, 2 
Vet. App. 141, 144 (1992); Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992)  Second, there must be evidence of an 
occurrence or aggravation of a disease or injury incurred in 
service (lay or medical evidence). Cartwright v. Derwinski, 2 
Vet. App. 24, 25 (1991); Layno v. Brown, 6 Vet. App. 465 
(1994).  Third, there must be a nexus between the in-service 
injury or disease and the current disability (medical 
evidence or the legal presumption that certain disabilities 
manifest within certain periods are related to service).  
Grottveit v. Brown, 5 Vet. App. 91, 93; Lathan v. Brown, 7 
Vet. App. 359 (1995).  

The Court has further held that the second and third elements 
of a well-grounded claim for service connection can also be 
satisfied under 38 C.F.R. § 3.303(b) (1998) by (a) evidence 
that a condition was "noted" during service or an 
applicable presumption period; (b) evidence showing post-
service continuity of symptomatology; and (c) medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and post-service symptomatology.  See 
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 495-
97 (1997).  Alternatively, service connection may be 
established under 38 C.F.R. § 3.303(b) by evidence of (i) the 
existence of a chronic disease in service or during an 
applicable presumption period and (ii) present manifestations 
of the same chronic disease.  Ibid.

Also controlling in this case are decisions of the Court 
concerning the types of evidence required to establish 
important facts.  The Court has held that a lay person can 
provide probative eye-witness evidence of visible symptoms, 
however, a lay person can not provide probative evidence as 
to matters which require specialized medical knowledge 
acquired through experience, training or education.  Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).  The Court has 
further held that "where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence to the effect that the claim is 'plausible' or 
'possible' is required."  Grottveit, 5 Vet. App. at 93.  

The basic framework of the law and regulations provides that 
service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1131 (West 1991); 38 C.F.R. § 3.303 
(1998).  

For a showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (1998).  

As a prerequisite to establishing service connection for an 
acquired psychiatric disorder, the condition must be 
recognized by or analogous to those conditions listed in 
38 C.F.R. § 4.130 and must have been incurred or aggravated 
in service.  38 U.S.C.A. § 1131, or must be a psychosis which 
became manifest to a degree of 10 percent within one year 
from the date of separation from service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 1991); 38 C.F.R. §§ 3.307, 
3.309 (1998).  Personality disorders are not recognized as 
disabilities for VA compensation purposes under the law.  
38 C.F.R. § 3.303(c) (1998).  

A preexisting injury or disease will be considered to have 
been aggravated by active military, naval, or air service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  
38 U.S.C.A. § 1153 (West 1991); 38 C.F.R. § 3.306(a) (1998).  

In order to establish aggravation of a preexisting injury or 
disease, clear and unmistakable evidence (obvious or 
manifest) is required to rebut the presumption of aggravation 
where the pre-service disability underwent an increase in 
severity during service.  This includes medical facts and 
principles that are to be considered to determine whether the 
increase is due to the natural progress of the condition.  
Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 U.S.C.A. § 1153 (West 1991); 
38 C.F.R. § 3.306(b) (1998).  

Analysis

Section 5107 of Title 38, United States Code unequivocally 
places an initial burden upon the claimant to produce 
evidence that his claim is well grounded; that is, that his 
claim is plausible.  Grivois v. Brown, 6 Vet. App. 136, 139 
(1994); Grottveit, supra.  Because the veteran has failed to 
meet this burden, the Board finds that his claim for 
entitlement to service connection for a chronic acquired 
psychiatric disorder is not well grounded and must be denied.  

The Board notes that the veteran was found to have a 
preexisting personality disorder during service that was not 
aggravated therein.  He was discharged from service as a 
result of this disability.  The records does not reflect 
aggravation of any preexisting psychiatric symptomatology.  
In this regard, the Board notes that the service records 
reflect that the veteran had a preservice history of 
neuropsychiatric traits, but examiners at that time failed to 
conclude that he suffered any aggravation or chronic 
worsening of any preservice psychiatric symptomatology in 
service.  The veteran, while he has argued that his 
preservice psychiatric problems were aggravated in service, 
has presented no substantiating competent medical evidence.  
The veteran is a lay individual and not trained in the 
medical arts to competently express an opinion as to 
aggravation of any preservice psychiatric problems.  
Espiritu, supra.  The veteran, postservice, continues to be 
diagnosed as having a personality disorder.  This, however, 
is not a disability under the law for VA compensation 
purposes.  38 C.F.R. § 3.303(c) (1998).

Turning to the veteran's claim that he has a chronic acquired 
psychiatric disorder related to this period of service, the 
Board notes that no such acquired disability  was diagnosed 
until June 1998 when, in addition to a personality disorder, 
major depressive episode was assessed.  There is no competent 
medical evidence linking any acquired psychiatric disability 
to service.  The law regarding presumption of service 
connection reflects that a psychosis must be manifest to a 
degree of 10 percent within the first years.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 1991); 38 C.F.R. § 3.307, 
3.309 (1998).  There is nothing in the records that would 
associate such a finding with any inservice event or 
occurrence.  Accordingly, inasmuch as a depressive disorder 
cannot be clinically connected to service, service connection 
is not warranted.  

As before, the veteran's lay assertion that current acquired 
psychiatric disorder is of service origin is noted, but his 
opinion does not constitute evidence to render a claim well 
grounded under Espiritu, supra; Grottveit, supra.  There is 
no competent opinion that any acquired psychiatric disorder 
now present was in any way related to the personality 
disorder denoted in service, or to any event in service.  

The Board is required to base its decision on the evidence of 
record.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991).  In 
this case, there is no competent evidence of a depression due 
to an inservice occurrence or injury.  The appellant was not 
diagnosed with depression in service.  He alleges service 
connection for a psychosis although no psychosis was 
diagnosed during service, or until many years postservice.  
The service records reveal only treatment for a personality 
disorder.  

Because the veteran has submitted no medical evidence to 
support his allegations, the claims is not well grounded.  
Caluza, supra.  In the absence of proof of a present 
disability related to service, there can be no valid claim.  
Here there has been no evidence, submitted by the appellant 
to support the allegations of a depressive disorder, during 
service, and nothing submitted shows a current depressive 
disorder due to service.  Accordingly, absent evidence 
establishing that the appellant has an acquired psychiatric 
disorder, the Board finds that the claim is not well 
grounded.  

Where a claim is not well grounded, it is incomplete, and the 
VA is obligated under 38 U.S.C.A. § 5103 to advise the 
claimant of the evidence needed to complete his application.  
Robinette v. Brown, 8 Vet. App. 69 (1995).  In this case, and 
in the statement of the case (SOC) or supplemental statement 
of the case (SSOC), as well as in other correspondence, the 
appellant has been notified of the defects in the evidentiary 
record, and the kinds of information needed.  As such, it is 
concluded that he has been appropriately advised as to the 
information needed.  


ORDER

The claim for service connection for a chronic acquired 
psychiatric disorder is denied.  




		
	Richard B. Frank
	Member, Board of Veterans' Appeals



 

